Exhibit 10.14
EMPLOYMENT AGREEMENT
Between
 
SUSPECT DETECTION SYSTEMS. INC.
And
GIL BOOSIDAN




 
THIS EMPLOYMENT AGREEMENT is made and entered into as of this 14 day of January,
2010 by and between SUSPECT DETECTION SYSTEMS, INC., a Delaware corporation
having its Principal Office located at 4 Nafeha Street, Jerusalem, Israel 95508
("SDSS"), and GIL BOOSIDAN. an individual residing at 3333 Henry Hudson Park
way, Apartment 1G, Bronx New York 10463 (the "Employee").




 
W I T N E S S E T H :


 
WHEREAS, SDSS desires to employ the services of the Employee as the Chief
Executive Officer of SDSS and the Employee desires to accept such employment,
subject to the terms and conditions set forth in this Agreement;
 
NOW. THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which
hereby is acknowledged the parties hereto agree as follows;
 
1.           Employment. Subject to the provisions of this Employment Agreement,
SDSS hereby  employees the Employee as the Chicf Executive Officer of SDSS. The
Employee agrees to devote so much of his time and effort as are necessary for
the faithful performance of his duties as set forth below, for the management
and operations of the business of SDSS.
 
2.   Standard of Care The Employee's standard of can to SDSS shall be to refrain
from engaging in gross neglect, negligent or reckless conduct or intentional
misconduct. In discharging his duties the Employee shall he fully protected in
relying in good faith upon the records required to be maintained by SDSS and
upon such information, opinions, reports of statements by SDSS or its agents, or
by any other person, as to matters the Employee reasonable believes are within
such other person's professional or expert competence and who has been selected
with reasonable care by or on behalf of SDSS. including information, opinions,
reports or statements as to the value and amount of the assets, liabilities,
profits or losses of SDSS.
 
3.           Results of the Empolyee's Services. SDSS shall own, and the
Employee hereby expressly grants to SDSS. exclusively and in perpetuity, all
rights in and to results ant proceedings of the Employee's services, including,
without limitation, any contracts negotiated by the Employee, all suggestions,
ideas, techniques, forms, pamphlets, and other contribution: and materials
originated or developed by the Employee during the term of this Employment
Agreement and in and lo all earnings derived by reason of the Employee's
services and efforts within the scope of the Employee's employment hereunder.
The Employee hereby waives any and all right, title or interest that he might
otherwise have therein or thereto, or in orto the result; or proceeds derived by
the Employee or others from the use of any thereof.

 
1

--------------------------------------------------------------------------------


 
4.          Duties. The Services to be performed by the Employee include all of
the duties to be performed by the Chief Executive Officer of SDSS including
without limitations, services as may reasonably be directed by the Board of
Directors of SDSS; developing and implementing international manufacturing,
sales, marketing and distribution strategies; conducting market research and
assessing the competitive environment to identity international opportunities
developing business plans for new business development, reviewing current
manufacturing, sales and distribution strategies to facilitate growth;
developing appropriate marketing strategies developing strategies to improve
operational efficiencies of international manufacturing and distribution;
analyzing sales, marketing, and distribution goals; preparing growth forecasting
reports and presenting findings to the Board of Directors with respect to
domestic and international markets; hiring and firing managers and employees of
SDSS; directing the activities of and assigning responsibilities to the managers
and employees of SDSS; and engaging and terminating outside professionals
retained by SDSS, including attorneys and accountants,
 
5.   Term. The term of this Agreement shall commence as of the date first set
forth above and shall end 365 days thereafter,
 
6.   Compensations.  In consideration of the services to be performed under this
Employment Agreement, and conditioned upon the Employees dutiful and faithful
performance of his required services hereunder, the Employee shall he paid a
total of $30,000,00, $20,000,00 of which shall be paid in cash by SDSS in equal
installments of $5,000.00 on March 31. 2010 June 30, 2010, September 30. 2010.
and December 31. 2010 by company or bank check or by wire transfer to a bank
account designated by the Employee, and $10,000,00 of which shall be paid by no
later than April 1, 2010 in the form of SDSS common stock, the number of shares
of which shall be determined by the market value of the common stock of SDSS as
of the date of issuance thereof
 
7.   Additional Benefits. The Employee shall he entitled to all additional
benefits provided to the other employees of SDSS.
 
8.   Reimbursement of Expense. The Employee shall be reimbursed by SDSS for
reasonable itemized expenses incurred in the normal performance of the
Employee's duties hereunder.
 
9.   Vacations. During the term of this Employment Agreement, the Employee shall
be entitled to paid annual vacation time of not less than three (3) weeks, at a
time or times during which time the compensation payable under Paragraph 6 of
this Employment Agreement shall be paid in full as normally paid.
 
10.        Temporary Absences. The compensation payable to the Employee under
this Employment Agreement shall not be reduced or otherwise adjusted as a result
of temporary absences for sick or personal days, not exceeding a total of five
(5) days each calendar year.
 
2

--------------------------------------------------------------------------------


 
 
11.        Death or Substantial Disability, In the event of the Employee's
death or substantial disability, as hereinafter defined, the compensation
payable to him under Paragraph 6 of this Employment Agreement shall cease as of
the end of the week in which death or substantial disability has occurred, and
SDSS may (but shall not he required to) terminate this Employment Agreement. For
purposes of this Employment Agreement, the phrase substantial Usability shall
mean the incapacity of the Employee to perform his customary services by reason
of illness, accident or any other reason (other than breach by the Employee) for
a period in excess of thirty (30) consecutive days or sixty (60) days in any
rolling twelve month period.
 
12.       Non-Competition and Non-Solicitation. As long as the Employee is
employed by or otherwise affiliated with SDSS in any capacity and provided that
SDSS is still operating as a commercially viable business, the Employee shall
not directly or indirectly;
 
12.1. Attempt in any manner to persuade any customer of SDSS to cease to dc
business or to reduce the amount of business which any such customer has
customarily done or contemplates doing with SDSS, whether or not the
relationship between SDSS and such customer was originally established in whole
or in pan through the Employee's efforts.
 
12.2. Employ or attempt to employ or assist anyone else in employing any person
who is in the employ of SDSS,
 
12.3. Employ or render any services to any person. firm or corporation that is a
customcr of SDSS or is in a business similar to or competitive with SDSS, or
engage in such business on his own account as an individual, partner,
shareholder, director, officer, principal, agent or employee, or in am other
relationship or capacity whatsoever without the prior written consent of SDSS,
which consent may be conditioned upon reasonable assurance* by the Employee that
"confidential information or trade secret of SDSS,M as defined in Paragraph 14
of this Employment Agreement, will not be used or disclosed. As used throughout
this Paragraph 12. the term "customer" shall mean: (a) anyone or any entity who
or that is then a customer of SDSS; (b) anyone or any entity who or that was a
customer of SDSS at any time during the one (1) year period immediately
preceding the date of this Employment Agreement, and c) any prospective
customers to which SDSS had made a presentation (or similar offering of
services) within a period of ninety (90) days immediately preceding the date of
this Employment Agreement.
 
12.4. Hold stock in or be otherwise interested (as an employee, director,
officer, independent contractor, employee or otherwise) in any other enterprise
with an office in the continental United States which engages in any business
directly competitive with the current activities of SDSS without the prior
written consent of SDSS. which convent may be conditioned upon reasonable
assurances by the Employee that "confidential information or trade secret of
SDSS." as defined in Paragraph 14 of this Employment Agreement, will not be used
or disclosed.
 
3

--------------------------------------------------------------------------------


 
13.          Corporate Opportunities. The Employee shall not enter into
transactions Tor his own account that may be considered lo be competitive with
or a business opportunity that may be beneficial lo SDSS. The Employee shall
account to SDSS and hold us trustee for il any property, profit or benefit
received or derived by him from his use or appropriation of the property or the
opportunities of SDSS, including, but not limited to. information developed
exclusively for and opportunities expressly offered lo SDSS


 
14.           Trade Secrets. At no time, either during the term of his
employment or at any time thereafter, shall the Employee disclose to any person,
firm or corporation or use. directly or indirectly, for his own benefit or the
benefit of any other person, firm or corporation, any confidential information
or trade secret of SDSS or any customer of SDSS or utilize such confidential
information or trade secret for his own benefit or for the benefit of third
parties, except pursuant to a lawful order of a court of competent jurisdiction
The terms "Confidential information or trade secret of SDSS" shall include,
without limitation, the customer lists, financial reports and projections,
business plans, product introductions and test results, processes, sales volume
and overall project profits, corporate or trade names, and such other
information pertaining to SDSS and its customers as would reasonably be
considered confidential or proprietary. The terms "confidential information or
trade secret of SDSS" do not include any information which becomes generally
available to the public other than by breach of this Employment Agreement.
 
14.   Injunctive Relief. If the Employee commits a breach or threatens to commit
a breach of any of the provisions of Paragraphs 12 or 13. above. SDSS shall have
the right to have those provisions of this Employment Agreement specifically
enforced by any court having equity jurisdiction without being required to post
a bond or other security and without having to prove the inadequacy of the
available remedies at law, it being expressly acknowledged and agreed that my
such breach or threatened breach will cause irreparable injury to SDSS and that
money damages will not provide an adequate remedy lo SDSS. In addition, SDSS may
take any such further actions and seek other remedies available to it under law
or in equity and shall be entitled to any and all damages it can show it has
sustained by reason of such breach
 
15.   No Breaches. The Employee represents that his execution of this Employment
Agreement and the performance of his duties required hereunder will not be a
breach of any other agreement to which he is a party,
 
16.           Events of Default and Remedies. The repeated failiure, refusal or
neglect of the Employee, other than by reason of disability, to report or to
render his service when and as required hereunder, or to perform any covenant or
condition of this Employment Agreement on us part to be kept or performed, shall
be an event of default hereunder and SDSS may terminate his Employment Agreement
if any such event or default shall occur and continue durring the term hereof,
as provided in Paragraph 17, below.
 
17.          Termination. In addition lo such rights of termination as are
otherwise set forth in his Employment Agreement SDSS shall have the additional
right to terminate this Employment Agreement for cause in the event of the
Employee's material breach in the performance of his duties hereunder. SDSS
shall thereupon be relieved of all obligations to the Emplolyee under this
Employment Agreement accruing from and after the date of the occurrence of such
breach.


4

--------------------------------------------------------------------------------


 
17.1. If the Employee engages in activities or conduct which SDSS contends is a
material breach of the Employee's obligations under this Employment Agreement.
SDSS shall deliver a notice in writing to the Employee to terminate such
activities or conduct If the Employee fails to take affirmative steps to cure or
terminate the complained of activities or conduct on or before the
expiration date (10) days following receipt of said notice, then the Employee
shall be deemed in material breach hereunder. In that event SDSS shall have the
right to immediately thereafter terminate this Employment Agreement. The
provisions for notice of default and time to cure prior to termination shall not
apply in the case of fraudulent conduct or dishonesty, or any other cause
incapable of being cured, in which event SDSS may terminate this Employment
Agreement immediately and without prior notice. The right of termination
contained in this Paragraph 17.1 shall not preclude SDSS from exercising any
other right it may have cither pursuant to the other terms of this Employment
Agreement or by law,


18.         Notices. All non-routine notices which cither party is required or
may desire to give or make to the other party hereunder shall be in writing.
Notice to SDSS shall be considered given when personally delivered and receipted
or three (3) days after being mailed by first class mail postage prepaid
addressed to the Chairman of the Board of Directors in care of SDSS at the
address of the Principal Office. Notice to the Employee shall be considered
given when personally delivered and receipted or three (3) days after being
mailed by first class mail postage prepaid addressed to the Employee at the
address first above written, unless the Emp1oyee has given SDSS a notice of a
different address.
 
19.         Miscellaneous. This Employment Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings of the parties in connection
herewith. Neither SDSS nor the Employee shall be bound in any manner by any
promises, statements, representations or information made, given or furnished by
any person representing or purporting to represent SDSS or the Employee except
to the extent that such promises, statements, representations or information are
expressly set forth in this Employment Agreement. This Employment Agreement
shall be governed by and construed in accordance with the laws of the Stale of
New York applicable to agreements made and to be performed entirely within New
York. The headings of the various paragraphs of this Employment Agreement are
inserted for convenience of reference only and are under no circumstances to be
a part of, or construed as a part of  this Employment Agreement. This Employment
Agreement shall be binding upon and inure to the benefit of the respective
heirs, successors, and assigns of the parties.
 
20.         Execution in Counterparts. This Employment Agreement may be executed
in counterparts and by facsimile, each of which shall he deemed to be an
original and all of which, when taken together, shall constitute but one and the
same instrument.
 
5

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement, in duplicate originals at of the day and year first above written.
 
 
 

SUSPECT DETECTION SYSTEMS. INC.       /s/ Yoav Krill   By:Yoav Krill   Title:
Chairman of the Board of Directors                /s/Gil Boodidan   By: GIL
BOOSIDAN Employee      

 
 
 
 
6
 